Name: Commission Regulation (EC) No 15/2003 of 6 January 2003 amending Regulation (EC) No 1793/2002 fixing the estimated production of olive oil and the unit amount of the production aid that may be paid in advance for the marketing year 2001/2002
 Type: Regulation
 Subject Matter: farming systems;  marketing;  processed agricultural produce;  economic policy
 Date Published: nan

 Avis juridique important|32003R0015Commission Regulation (EC) No 15/2003 of 6 January 2003 amending Regulation (EC) No 1793/2002 fixing the estimated production of olive oil and the unit amount of the production aid that may be paid in advance for the marketing year 2001/2002 Official Journal L 002 , 07/01/2003 P. 0006 - 0006Commission Regulation (EC) No 15/2003of 6 January 2003amending Regulation (EC) No 1793/2002 fixing the estimated production of olive oil and the unit amount of the production aid that may be paid in advance for the marketing year 2001/2002THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2),Having regard to Council Regulation (EEC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations(3), as last amended by Regulation (EC) No 1639/98(4), and in particular Article 17a(1) thereof,Whereas:(1) Commission Regulation (EC) No 1793/2002(5) fixes the estimated production of olive oil qualifying for the aid provided for in Article 5 of Regulation No 136/66/EEC. That production also includes table olives expressed as olive oil equivalent for the purpose of assessing the size of the overrun of the actual production compared with the national guaranteed quantity for each olive oil-producing Member State. In order to avoid any confusion, it should be made clear that the estimated production includes the production of table olives, expressed as olive oil equivalent.(2) Regulation (EC) No 1793/2002 should be amended accordingly.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1Article 1(1) of Regulation (EC) No 1793/2002 is replaced by the following:"1. For the marketing year 2001/2002, the estimated production of olive oil, including the production referred to in paragraph 2, is:- 1575575 tonnes for Spain,- 2592 tonnes for France,- 398588 tonnes for Greece,- 713620 tonnes for Italy,- 33808 tonnes for Portugal."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 January 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 208, 3.8.1984, p. 3.(4) OJ L 210, 28.7.1998, p. 38.(5) OJ L 272, 10.10.2002, p. 11.